Title: To James Madison from Brockholst Livingston, 15 July 1816
From: Livingston, Brockholst
To: Madison, James



Sir,
New York July 15th. 1816.

I understand that Mr. Dill is an applicant for the office of Marshal of this district, which is now vacant by the death of the late incumbent.  The pretensions of this gentleman will not, I am persuaded, suffer by a comparison with those of any of the other candidates.  He has for a long time acted as deputy-marshal not only to the entire satisfaction of his principals, but to that of the Court & bar.  His connections are respectable, his character in every respect very fair, & his appointment will be thought a good one throughout the district.  With very great respect I have the honor to be Sir, your most obed Sert

B. Livingston

